               Case 6:16-cr-00014-LGW-CLR Document 73 Filed 05/18/20 Page 1 of 4

                                                                                            FILED
                                                                                 John E. Triplett, Acting Clerk
                                                                                  United States District Court




                           In the United States District Court
                                                                             By CAsbell at 10:59 am, May 18, 2020




                           for the Southern District of Georgia
                                   Statesboro Division
              UNITED STATES OF AMERICA,            *
                                                   *
                                                   *
                   v.                              *        CR 616-014
                                                   *
              WILLIAM RANDALL COLLINS,             *
                                                   *
                           Defendant,              *

                                                ORDER

                   Before the Court is Defendant William Collins’ (“Collins”)

              motion    for   compassionate     release    pursuant   to    18         U.S.C.

              § 3582(c)(1)(a), as modified by the First Step Act of 2018.                    Dkt.

              No. 71.      For the reasons set forth below, Collins’ motion is

              DISMISSED.

                                              BACKGROUND

                   In November 2016, under a written plea agreement, Collins

              pleaded guilty to two counts of being a felon in possession of a

              firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

              The Court sentenced Collins to a term of fifty-seven months’

              imprisonment with the Bureau of Prisons (“BOP”).             The Eleventh

              Circuit denied Collins’ direct appeal.       Dkt. No. 68.    According to

              the BOP website, Collins is currently incarcerated at Oakdale I




AO 72A
(Rev. 8/82)
                  Case 6:16-cr-00014-LGW-CLR Document 73 Filed 05/18/20 Page 2 of 4



              FCI located in Oakdale, Louisiana, with a projected release date

              of October 17, 2020.

                                                DISCUSSION

                     Collins’ motion is entitled “Emergency Motion for Injunctive

              Relief,” in the form of home confinement, and filed pursuant to 18

              U.S.C. § 3582(c)(1)(a), the First Step Act, and the Coronavirus

              Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No.

              116-136, enacted on March 27, 2020.         Collins’ motion is primarily

              based on the COVID-19 pandemic and his assertion of danger to his

              health.

                     It   is   important   to   understand   that   a   request   for   home

              confinement under the CARES Act is different than a reduction-in-

              sentence (RIS) request based upon compassionate release.             The BOP

              is utilizing its authority under 18 U.S.C. § 3623(c)(2) and 34

              U.S.C. § 60541—not the compassionate release provision of 18 U.S.C.

              § 3582(c)—to effectuate the Attorney General’s directive to the

              BOP regarding home confinement in connection with the CARES Act.1


              1
               On March 26, 2020, the Attorney General directed the Director of BOP,
              upon considering the totality of the circumstances concerning each
              inmate, to prioritize the use of statutory authority to place prisoners
              in home confinement. That authority includes the ability to place an
              inmate in home confinement during the last six months or 10% of a
              sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move
              to home confinement those elderly and terminally ill inmates specified
              in 34 U.S.C. § 60541(g). Further, Section 12003(b)(2) of the Coronavirus
              Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-
              136, enacted on March 27, 2020, permits BOP, if the Attorney General
              finds that emergency conditions will materially affect the functioning
              of the BOP, to “lengthen the maximum amount of time for which the Director
              is authorized to place a prisoner in home confinement under the first


                                                    2
AO 72A
(Rev. 8/82)
                Case 6:16-cr-00014-LGW-CLR Document 73 Filed 05/18/20 Page 3 of 4



              These statutes do not authorize a federal court to order the BOP

              to release a prisoner.           See United States v. Calderon, No. 19-

              11445, 2020 WL 883084, at *1 (11th Cir. Feb. 24, 2020) (explaining

              that under § 60541(g)(1)(A) the Attorney General “may” release

              eligible    elderly    offenders,     and       district    court   was   without

              jurisdiction to grant relief); see also United States v. Lovelace,

              No. 12-402, 2014 WL 4446176, at *2 (N.D. Ga. Sept. 2014) (“[T]he

              Court has no authority to grant Defendant’s request and order the

              Bureau of Prisons to release Defendant to a halfway house.” (citing

              18 U.S.C. §§ 3621(b) & (b)(5))).

                     With regard to Collins’ motion for compassionate release

              under 18 U.S.C. § 3582(c)(1)(A), the Court finds Collins has not

              exhausted his administrative remedies with the BOP as required

              under the statute. As such, the Court lacks jurisdiction to decide

              Collins’ request. See United States v. Matthews, No. 5:01-cr-18,

              2020   WL   1845101,   at   *2    (M.D.       Ga.   Apr.   10,   2020)   (“Because

              ‘[n]othing in the record ... indicates [petitioner] exhausted his

              administrative remedies before filing his request,’ the Court does




              sentence of section 3624(c)(2) of title 18, United States Code, as the
              Director determines appropriate.” On April 3, 2020, the Attorney General
              issued a memorandum directing BOP to “immediately maximize appropriate
              transfers to home confinement of all appropriate inmates held at FCI
              Oakdale, FCI Danbury, FCI Elkton, and at other similarly situated BOP
              facilities where COVID-19 is materially affecting operations.” See
              Memorandum from the Attorney General to the Director of the Bureau of
              Prisons        (Apr.        3,        2020),         available        at
              https://www.justice.gov/file/1266661/download. As a result, the BOP
              implemented the Attorney General’s directive.


                                                        3
AO 72A
(Rev. 8/82)
               Case 6:16-cr-00014-LGW-CLR Document 73 Filed 05/18/20 Page 4 of 4



              not have jurisdiction to consider the motion.” (quoting United

              States v. Coates, 775 F. App'x 669, 671 (11th Cir. 2019))).

                   Accordingly, Collins’ motion, dkt. no. 71, is DISMISSED.

                   SO ORDERED, this 18th day of May, 2020.




                                               HON. LISA GODBEY WOOD, JUDGE
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF GEORGIA




                                                 4
AO 72A
(Rev. 8/82)
